NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

THOMAS DAVIS,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3734
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge.

William J. Sheslow and Gina M. Girardot
of Whittel & Melton, LLC, Spring Hill, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, MORRIS, and ATKINSON, JJ., Concur.